           Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 1 of 8 PageID #: 208
AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet l



                                           UNITED STATES DISTRICT COURT
                                                      DISTRICT OF RHODE ISLAND
                                                                           )
              UNITED STATES OF AMERICA                                     )         JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                       Randall Levesque                                    )
                                                                                     Case Number: 1 :18CR00160-01JJM
                                                                           )
                                                                           )         USM Number: 11946-070
                                                                           )
                                                                           )         Jeffrey B. Pine, Esq.
                                                                                     Defendant's Attorney
THE DEFENDANT:
1\ipleaded guilty to count(s)           1 of the Information.
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count( s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                             Offense Ended

 18 u.s.c. § 1343                   Wire Fraud
                                                                                                                  January 2017




       The defendant is sentenced as provided in pages 2 through                 8         of this judgment. The sentence is imposed pursuant to
the Sentencing Refmm Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                                                      John J. McConnell, Jr.
                                                                                                            US District Judge
                                                                          Name and Title of Judge


                                                                          Date
                                                                                                            l    I
         Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 2 of 8 PageID #: 209

 AO 245B    (Rev. 02/18) Judgment in Criminal
        Case Sheet 2 - Imprisonment
                                                                                                    Judgment- Page -~2~ of         8
DEFENDANT: Randall Levesque
CASE NUMBER: 1:18CR00160-01JJM


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total term of:

 36 months.




   ¢      The comi makes the following recommendations to the Bureau of Prisons:

 The Court recommends that the defendant be designated to Danbury, CT to maintain contact with his family.




   0     The defendant is remanded to the custody of the United States Marshal.

   0     The defendant shall surrender to the United States Marshal for this district:

         0 at                                     0 a.m.       0 p.m.       on

         0 as notified by the United States Marshal.

   ';$   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         r;/   before 2 p.m. on       4/30/2019

         0     as notified by the United States Marshal.

         0     as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                          to

a _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                           By   -----==:-::-:-:=-===-=-:-=:-:-:-=-==c-:o-------
                                                                                              DEPUTY UNITED STATES MARSHAL
            Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 3 of 8 PageID #: 210
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                         Judgment-Page   3   of        8
DEFENDANT: Randall Levesque
CASE NUMBER: 1:18CR00160-01JJM
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years.




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence.     (check if applicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
          Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 4 of 8 PageID #: 211
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A- Supervised Release
                                                                                               Judgment-Page ----'------ of      -------'=----

DEFENDANT: Randall Levesque
CASE NUMBER: 1:18CR00160-01JJM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identity the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notifY the probation officer at least 10 days before the change. If notifYing
      the probation officer in advance is not possible due to unanticipated circumstances, you must notifY the probation officer within 72
      hours ofbecoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notifY the probation officer at least 10 days before the change. If notifYing the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notifY the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notifY the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notifY the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date - - - - - - - - - - - - - - - - -
          Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 5 of 8 PageID #: 212
AO 245B(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D- Supervised Release
                                                                                             Judgment-Page   -5-    of       8
DEFENDANT: Randall Levesque
CASE NUMBER: 1:18CR00160-01 JJM

                                        SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in a program of mental health treatment as directed and approved by the Probation
 Office.

 2. The defendant shall participate in a program of substance abuse testing (up to 72 drug tests per year) as directed and
 approved by the Probation Office.

 3. The defendant shall contribute to the cost of all ordered treatment and testing based on ability to pay as determined by
 the probation officer.

 4. The defendant will not open new lines of credit, which includes the leasing of any vehicle or other property, or use
 existing credit resources without the prior approval of the supervising probation officer until court ordered financial
 obligations have been satisfied.

 5. The defendant will maintain one personal checking account. All of the defendant's income, monetary gains, or
 other pecuniary proceeds will be deposited into this account, which will also be used for payment of all personal expenses.
 Records of all other bank accounts, including business accounts, will be disclosed to the supervising probation officer upon
 request.

 6. The defendant will not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of
 $1 ,000.00 without the approval of the supervising probation officer until all financial obligations imposed by this court have
 been satisfied.

 7. The defendant will not hold employment having fiduciary responsibilities during the supervision term without first
 notifying the employer of the conviction. The defendant will not hold self-employment having fiduciary responsibilities
 without approval of the supervising probation officer.

 8. The defendant will cooperate with the U.S. Probation Office in the investigation and approval of any position of
 self-employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved for
 self-employment, the defendant will provide the U.S. Probation Office with full disclosure of self-employment and other
 business records, including, but not limited to, all of the records identified in the Probation Form 48F (Request for Self
 Employment Records), or as otherwise requested by the U.S. Probation Office.
              Case 1:18-cr-00160-JJM-PAS Document 22 Filed 03/11/19 Page 6 of 8 PageID #: 213
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 -Criminal Monetary Penalties
                                                                                                         Judgment- Page _ _,.6<---_   of     8
 DEFENDANT: Randall Levesque
 CASE NUMBER: 1:18CR00160-01JJM
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                JVTA Assessment*                 Fine                       Restitution
 TOTALS                $ 100.00                  $ 0.00                           $ 0.00                     $ 1,382,815.08



 0     The determination of restitution is deferred until      ----
                                                                          . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 ftl   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is pa1d.

 Name of Payee                                                        Total Loss**              Restitution Ordered         Priority or Percentage


  Premium Finance Corporation
  2850 Golf Rd. 8th Floor
                                                                            $520,371.26                 $520,371 .26
  Rolling Meadows, IL 60008



  Great American Insurance Company
  301 East Fourt Street
                                                                            $696,518.57                 $696,518.57
  Cincinnati, OH 45202



  Elavon
  7301 Chapman Highway
  Knoxville, TN 37920




 TOTALS                                $                1,382,815.08                      1,382,815.08
                                                                                 $ --------~~----~


 0      Restitution amount ordered pursuant to plea agreement $

 0      The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ltJ    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ltJ   the interest requirement is waived for the         D fine    ltJ   restitution.

        0     the interest requirement for the      0     fine    D    restitution is modified as follows:


 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 **Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before Aptil23, 1996.
A0245B   Case
           (Rev.1:18-cr-00160-JJM-PAS
                 02/18) Judgment in a Criminal Document 22 Filed 03/11/19 Page 7 of 8 PageID #: 214
             Case Sheet 5B -   Criminal Monetary

                                                                                                   Judgment-Page ~-=--7~ of          8
DEFENDANT: Randall Levesque
CASE NUMBER: 1:18CR00160-01JJM

                                            ADDITIONAL RESTITUTION PAYEES
                                                                                                                         Priority or
N arne of Payee                                                    Total Loss*           Restitution Ordered             Percentage

 Insurance Finance Corporation
 1454 30th Street, Suite 203
                                                                        $45,161.33                $45,161.33
 West DesMoines, lA 50266



 American Equine Insurance Group
 2175 Point Boulevard, Suite 175
                                                                        $31,991.33                $31,991.33
 Elgin, IL 60123




          *Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April23, 1996.
           Case
AO 245B (Rev. 02/18) 1:18-cr-00160-JJM-PAS
                       Judgment in a Criminal Case         Document 22 Filed 03/11/19 Page 8 of 8 PageID #: 215
                       Sheet 6 - Schedule of Payments

                                                                                                              Judgment- Page        8      of          8
 DEFENDANT: Randall Levesque
 CASE NUMBER: 1:18CR00160-01JJM

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fl1    Lump sum payment of$          1,382,915.08         due immediately, balance due

             D     not later than                                    , or
             D     in accordance with D       c,    D    D,     D     E, or     D F below; or

B     D      Payment to begin immediately (may be combined with               DC,         DD,or        D F below); or

C     D      Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                             over a period of
            _ _ _ _ _ (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D      Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
